DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/12/21 has been entered, in which Applicant amended claims 13 and 14. Claims 2-5, 8-11, 13, and 14 are pending in the present application and are under examination on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC § 101 rejections of claims 2-5, 8-11, 13, and 14 is withdrawn in light of Applicant’s amendments and explanations.
Revised 35 USC § 103 rejections of claims 2-5, 8-11, 13, and 14 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2009/0018996 to Hunt et al. (hereafter referred to as Hunt) in view of U.S. Patent Application Publication Number 2014/0201221 to Eden (hereafter referred to as Eden), in further view of U.S. Patent Application Publication Number 2006/0100958 to Cheng et al. (hereafter referred to as Cheng) and in even further view of U.S. Patent Application Publication Number 2003/0115080 to Kasravi et al. (hereafter referred to as Kasravi).
As per claim 13, Hunt teaches:
A system for automated contract negotiation comprising: a computing device comprising a memory, a processor, non-volatile storage, a network interface, and a plurality of programming instructions; (Paragraph Number [1802] teaches the methods or processes, and steps thereof, may be realized in hardware, software, or any combination of these suitable for a particular application.  The hardware may include a general-purpose computer and/or dedicated computing device.  The processes may be realized in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable device, along with internal and/or external memory. Paragraph Number [0050] teaches the information engine 130 provides an output 306 of a visualization of a state of enterprise 100 and a visualization of historical and predicted states of enterprise 100.  Information engine 130 compiles sets of reports 308 in the form of a correlated analysis or dashboard 310, which is presented as preferred by a subscribed user.  Each user may have multiple preference specifications based for example, on a user's function within enterprise 100 or an area of responsibility held by the user.  Additional analysis enhancements provided by 
a database stored in the non-volatile storage of the computing device, the database comprising: a venture plan data store comprising parameters of a multi-corporation venture plan (Paragraph Number [0328] teaches the analytic platform 100 comprises a consumer tracking and targeting facility.  The consumer tracking and targeting facility may provide consumer data integration for in-depth behavior analysis, and targeting at the individual household level detail.  The consumer tracking and targeting facility may apply data fusion methods to integrate disparate consumer data sources supported by a comprehensive household and store master. The methodology may improve tracking of channels with limited coverage, such as with certain retailers.  The consumer tracking and targeting facility may provide a more accurate profiling of individual stores based on actual household demographics within a local trading area, incorporating real-world considerations such as multi-store competitive effects and shopper store preference for different categories. Paragraph Number [0330] teaches the total market integration facility provides global total market integration to enable quick integration across multiple channels and multiple countries to increase productivity for analysts and sales and marketing support functions. Paragraph Number 
a corporate operations data store comprising operations data and financial data from a plurality of corporations who may participate in the multi-corporation venture plan; (Paragraph Number [0291] teaches the analytic platform 100 may facilitate delivering information to external applications 184.  This may include providing data or analytic results to certain classes of applications 184.  For example and without limitation, an application may include enterprise resource planning/backbone applications 184 such as SAP, including those applications 184 focused on Marketing, Sales & Operations Planning and Supply Chain Management. Paragraph Number [0329] teaches the analytic platform 100 comprises a sales performance facility.  The sales performance facility may enable detailed analysis of revenue and sales team performance.  The sales performance facility may be aligned with the sales organization structure.  The sales performance facility may include a set of pre-built reports and dashboards for key user groups such as Sales Executives, Regional Sales VPs, National Account Managers, and the like.  The sales performance facility may be a foundation for automated sales operations tracking and benchmarking, using periodic retail sales information. Paragraph Number [0330] teaches the total market integration facility provides global total market integration to enable quick integration across multiple channels and multiple countries to 
an analogous previous venture outcome data store comprising operations data and financial data from a plurality of corporations who have previously participated in a transaction similar to the multi-corporation venture plan (Paragraph Number [0143] teaches the analytic server 134 may perform a wide range of calculations and data manipulation steps necessary to apply models, such as mathematical and economic models, to sets of data, including fact data, dimension data, and metadata.  The analytic server may be associated with an interface 182, such as any of the interfaces described herein. Paragraph Number [0144] teaches the analytic server 134 may interact with a model generator 148, which may be any facility for generating models used in the analysis of sets of data, such as economic models, econometric models, forecasting models, decision support models, estimation models, projection models, and many others. Paragraph Number [1238] teaches a forecast and trend may be provided the analytic platform for sales performance data.  The platform may also provide revised volume for 
wherein the ... graph represents a data processing workflow for analyzing the multi-corporation venture plan based on the operations data and financial data from both the corporate operations data store and the analogous previous venture outcome data store (Paragraph Number [0143] teaches the analytic server 134 may perform a wide range of calculations and data manipulation steps necessary to apply models, such as mathematical and economic models, to sets of data, including fact data, dimension data, and metadata.  The analytic server may be associated with an interface 182, such as any of the interfaces described herein. Paragraph Number [0144] teaches the analytic server 134 may interact with a model generator 148, which may be any facility for generating models used in the analysis of sets of data, such as economic models, econometric models, forecasting models, decision support models, estimation models, projection models, and many others. Paragraph Number [1238] teaches a forecast and trend may be provided the analytic platform for sales performance data.  The platform may also provide revised volume for history weeks and may show actual data for sales performance data.  In embodiments, a forecast may be projected for plan, trend & revised volumes. Paragraph Number [1295] teaches a data projection may be calculated based on 
and the data transformation of one or more of the nodes is receipt of data from a physical sensor (Paragraph Number [0128] teaches the data loading facility may comprise any of a wide range of data loading facilities, including or using suitable connectors, bridges, adaptors, extraction engines, transformation engines, loading engines, data filtering facilities, data cleansing facilities, data integration facilities, or the like, of the type known to those of ordinary skill in the art. Paragraph Number [0143] teaches the analytic server 134 may perform a wide range of calculations and data manipulation steps necessary to apply models, such as mathematical and economic models, to sets of data, including fact data, dimension data, and metadata. Paragraph Number [0441] teaches the interface may comprise a physical, logical, or other operative coupling.  The interface 158 may be defined and/or associated with hardware, software, or the like. Paragraph Number [0687] teaches the analytic platform 100 may include a range of hardware systems, software modules, data storage facilities, application programming interfaces, human-readable interfaces, and methodologies, as well as a range of applications, solutions, products, and methods that use various outputs of the analytic platform 100. (See also Paragraph Number [0145], [0146], [1526], and [1802])).
a predictive venture outcome analyzer module operating on the computing device and configured to: retrieve the parameters of the multi-corporation venture plan (Paragraph Number [0152] teaches the MDMH 150 may accommodate a blend of disaggregated and pre-aggregated data as necessitated by a client's needs.  For example, a client in the retail industry may have a need for a rolling, real-time assessment of store performance within a sales region.  The ability of the MDMH 150 to accommodate twinkle data, and the like may give the client useful insights into disaggregated sales data as it becomes available and make it possible to create projections based upon it and other available data. Paragraph Number [0268] teaches a record of the dynamic alteration may be tracked by the analytic platform 100 and stored in a database that may be accessed by other facilities of the analytic platform 100. Paragraph Number [1295] teaches a data projection may be calculated based on a received statistical characteristic of the data projection using a calculation that is selected based on it producing the data projection with the statistical characteristic.  At least one of the values of the populated matrix may be selected as an input to the calculation.  The data projection and a projection output may be stored).
retrieve the operations data and financial data from both the corporate operations data store and the analogous previous venture outcome data store (Paragraph Number [0050] teaches the information engine 130 provides an output 306 of a visualization of a state of enterprise 100 and a visualization of historical and predicted states of enterprise 100.  Information engine 130 compiles sets of reports 308 in the form of a correlated analysis or dashboard 310, which is presented as preferred by a subscribed user.  Each user may have multiple preference specifications based for example, on a 
perform a plurality of analytic and simulation functions on the multi-corporation venture plan based on the operations data and financial data from both the corporate operations data store and the analogous previous venture outcome data store;  (Paragraph Number [0143] teaches the analytic server 134 may perform a wide range of calculations and data manipulation steps necessary to apply models, such as mathematical and economic models, to sets of data, including fact data, dimension data, 
produce a result comprising a probability of success of the multi-corporation venture plan (Paragraph Number [1219] teaches the analytic platform may provide predicting of new product success.  In embodiments, a product launch optimization solution may provide IRI solution that allows real-time monitoring, initial data modeled to accurately forecast product's destiny that allows partners to re-apportion funds, new products/items and simple comparisons and automated predictive solutions based on benchmarking 1000's of products in multiple geographies. Paragraph Number [0475] 
an interactive terminal module operating on the computing device and configured to: permit entry into the venture plan data store of at least one parameter describing the multi--corporation venture plan (Paragraph Number [1295] teaches a data projection may be calculated based on a received statistical characteristic of the data projection using a calculation that is selected based on it producing the data projection with the statistical characteristic.  At least one of the values of the populated matrix may be selected as an input to the calculation.  The data projection and a projection output may be stored).
display the result … produced by the predictive venture outcome analyzer module (Paragraph Number [1579] teaches an analytic platform may be provided for executing queries relating to supporting display of analytic information in a retailer portal.  An analytic data set may be received in the analytic platform.  A new calculated may be added measure that may be associated with the analytic data set to create a custom data measure, where the custom data measure may be added during a user's analytic session.  An analytic query requiring the custom data measure may be submitted during  
Hunt teaches gathering information relating to operations and financial data from corporations (see Paragraph Numbers [0143], [0146], and [0328]-[0330]) but does not explicitly teach gathering this data using web crawlers which is taught by the following citations from Eden: 
a web crawler module operating on the computer device, configured to cause the computing device to: search for and retrieve data from the Internet comprising operations data and financial data from corporations listed in the corporate operations data store and the analogous previous venture outcome data store; and store the retrieved data in the database (Paragraph Number [0046] and FIG. 2B illustrates a system for handling data. A data accumulation engine, 270, accumulates data for use by users.  Accumulating data may include crawling the Internet and/or other sources of information, such as a market ordering system for example.  Virtually any aspect of any subject may be obtained and stored by the accumulation engine.  For example, in the financial services sector, FIGS. 7 and 8 are abbreviated lists of data that may be gathered by the accumulation engine 270.  The invention is not so limited, however, as additional or other data may also be gathered or developed. Paragraph Number [0076] teaches the targeting engine may also provide opportunities to the user for the offering of additional services to existing clients and to prospective clients entered into the system.  Prospective clients may be entered by the user and/or may be automatically imported into the system by utilizing web-crawlers and publically available financial information, such as land 
Both Hunt and Eden are directed to business process management. Hunt discloses gathering information relating to multiple party ventures and performs analytic and simulation functions on that information. Eden improves upon Hunt by disclosing using web crawling technology to gather corporation specific information from the internet. One of ordinary skill in the art would be motivated to further include using web crawling technology to gather corporation specific information from the internet, to efficiently gather the most necessary and relevant data regarding a business venture.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of gathering information relating to multiple party ventures and performs analytic and simulation functions on that information in Hunt to further utilize using web crawling technology to gather corporation specific information from the internet as disclosed in Eden, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

a directed computational graph module operating on the computing device and configured to: provide a graphical user interface for a user to create a directed computational graph comprising nodes representing data transformation and edges representing messages between the nodes, (Paragraph Number [0035] teaches the computational effort for estimating the loss distribution is a polynomial function of the model input parameters.  As a result, the computation of the loss distribution function can be performed efficiently using a computer implementation of our algorithm.  The input to the model consists of the directed graph description (topology) including the dependency between the tasks and the probability distributions of input random variables including frequency and duration of adverse events and cost functions. Paragraph Number [0028] teaches the taxonomy of different adverse events is linked to the collection of the resources underlying the enterprise that are further linked to the collection of activities (tasks) ongoing in the enterprise.  This is described further in FIG. 3.  The linking is described via a graph with links between events, resources and activities. Paragraph Number [0054] and FIG. 6 shows a typical hardware configuration of a computer system in accordance with the invention that preferably has at least one Central Processing Unit (CPU) 600.  The CPUs are interconnected via a system bus 602 to a random access memory (RAM) 604, read-only memory (ROM) 606, input/output adapter 608 (for connecting peripheral devices such as disk units and tape drives to the bus), user interface 
store the directed computational graph (Paragraph Number [0054] and FIG. 6 shows a typical hardware configuration of a computer system in accordance with the invention that preferably has at least one Central Processing Unit (CPU) 600.  The CPUs are interconnected via a system bus 602 to a random access memory (RAM) 604, read-only memory (ROM) 606, input/output adapter 608 (for connecting peripheral devices such as disk units and tape drives to the bus), user interface adapter 610 (for connecting user devices such as keyboard, mouse, etc. to the bus), communication adapter 612 (for connecting the computer system to an information network such as Internet, Intranet, etc.) and a display adapter 614 (for connecting the bus to a display device)).
Hunt teaches the use of graphs to display information related to operational and financial data (See Paragraph Numbers [1783]-[1798]) but does not explicitly teach displaying information as a directed computational graph which is taught by the following citations from Cheng:
wherein the “directed computational graph represents” a data processing workflow for analyzing the multi-corporation venture plan based on the operations data and financial data from both the corporate operations data store and the analogous previous venture outcome data store (Paragraph Number [0035] teaches the computational effort for estimating the loss distribution is a polynomial function of the model input parameters.  As a result, the computation of the loss distribution function can 
Hunt teaches the use of graphs to display information related to operational and financial data (See Paragraph Numbers [1783]-[1798]) but does not explicitly teach displaying information as a directed computational graph which is taught by the following citations from Cheng:
as directed by the data processing workflow of the directed computational graph (Paragraph Number [0035] teaches the computational effort for estimating the loss distribution is a polynomial function of the model input parameters.  As a result, the computation of the loss distribution function can be performed efficiently using a computer implementation of our algorithm.  The input to the model consists of the directed graph description (topology) including the dependency between the tasks and the probability distributions of input random variables including frequency and duration of adverse events and cost functions. Paragraph Number [0028] teaches the taxonomy of different adverse events is linked to the collection of the resources underlying the enterprise that are further linked to the collection of activities (tasks) ongoing in the 
The combination of Hunt and Eden and Cheng are directed to business process management. The combination of Hunt and Eden discloses gathering information relating to multiple party ventures and performs analytic and simulation functions on that information including displaying that information using a multiplicity of graphing methods. Cheng improves upon the combination of Hunt and Eden by disclosing using directed computational graphs. One of ordinary skill in the art would be motivated to further using directed computational graphs, to efficiently visualize how each of the input variables affects the nodes of the graphs as the directed computational graph defines functions using the variables.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of gathering information relating to multiple party ventures and performs analytic and simulation functions on that information including displaying that information using a multiplicity of graphing methods in the combination of Hunt and Eden to further utilize using directed computational graphs as disclosed in Cheng, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Hunt teaches predictive planning and optimization solutions in regard to a plurality of business criteria (see Paragraph Number [0123] of Hunt) but does not 
wherein the predictive venture outcome analyzer module is used to automatically negotiate contract terms for at least two system subscriber parties entering into a multi--corporation venture using difference estimation analytics (Paragraph Number [0147] teaches compliance rules database 302 is operable to store a set of compliance rules, or business compliance rules, 310 that specify specific attributes and values of procurement events that must be achieved in order for a particular procurement event to be considered compliant. Paragraph Number [0156] and FIG. 11 illustrates a display 430 of an example output generated by output subsystem 308 of compliance management component 34 in accordance with an embodiment of the present invention.  Display 430 illustrates a variety of information regarding compliance and non-compliance with particular labor contracts. Paragraph Number [0166] teaches the procurement data stored in the procurement data warehouse may be periodically modified and/or new procurement data may be periodically added.  For example, in particular embodiments, the procurement data may be modified each time source data and/or contracts management output is added and/or modified, such as described above with reference to FIG. 6. Paragraph Number [0175] teaches contract analysis 530 may include information such as contract terms and conditions, and payment terms, for example.  Business requirements 532 may include information such as strategic sourcing rules and terms agreed upon by particular suppliers, for example. (See also a specific example of negotiating contract terms in Paragraph Number [0177])).
such that resultant contract conversion requires only contract term acceptance by human representatives of the system subscriber parties entering into the multi-corporation venture (Paragraph Number [0111] teaches data analysis module 206 may be operable to analyze particular procurement data 22 stored in procurement data warehouse 14 in order to generate various output 250 that may be used by a user, such as a spending decision-maker, to make effective spending decisions.  Such output may include results of an analyses regarding various procurement issues, such as spending associated with a particular procurement process, for example. Paragraph Number [0181] teaches output subsystem 502 may be operable to generate a variety of outputs 534 operable to assist decision-makers in making procurement decisions based on a total-cost-of-ownership view.  For example, output subsystem 502 may be operable to generate various outputs 534 illustrating the effect of particular procurement decisions on the total cost associated with the procurement process, or supply chain. (See also Paragraph Numbers [0125], [0131], and [0143])).
display … the contract terms (Paragraph Number [0111] teaches data analysis module 206 may be operable to analyze particular procurement data 22 stored in procurement data warehouse 14 in order to generate various output 250 that may be used by a user, such as a spending decision-maker, to make effective spending decisions.  Such output may include results of an analyses regarding various procurement issues, such as spending associated with a particular procurement process, for example. Paragraph Number [0181] teaches output subsystem 502 may be operable to generate a variety of outputs 534 operable to assist decision-makers in making procurement decisions based on a total-cost-of-ownership view.  For example, output subsystem 502 
The combination of Hunt, Eden, and Cheng and Kasravi are directed to business process management. The combination of Hunt, Eden, and Cheng discloses gathering information relating to multiple party ventures and performs analytic and simulation functions on that information. Kasravi improves upon the combination of Hunt, Eden, and Cheng by disclosing natural language processing to analyze prior contracts for important information such as value of a contract. One of ordinary skill in the art would be motivated to further include natural language processing to analyze prior contracts for important information such as value of a contract, to efficiently determine whether past contracts contain pertinent information relating to the current business venture.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of gathering information relating to multiple party ventures and performs analytic and simulation functions on that information in the combination of Hunt, Eden, and Cheng to further utilize natural language processing to analyze prior contracts for important information such as value of a contract as disclosed in Kasravi, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 14, the claim requires a method that is substantially similar to the method performed by the system recited in claim 13 and is rejected for the same reasons put forth in regard to claim 13 as presented above.
As per claims 2 and 8, the combination of Hunt, Eden, Cheng, and Kasravi teaches each of the claim limitations of claims 13 and 14 respectively.
Hunt teaches gathering information relating to multiple party ventures and performs analytic and simulation functions on that information, but does not teach using natural language processing to analyze prior contracts for important information such as value of a contract which is taught by the following citations from Kasravi:
wherein the predictive venture outcome analyzer module uses natural language processing to analyze the text of at least one existing contract to extract contract primitives as part of its contract analysis (Paragraph Number [0047] teaches linguistic rules 76 include logical constructs, or statements, that may be used to analyze textual information, or data, in natural language format, such as text in English, French or Japanese, for example.  The extraction of relevant information 74 from electronic contracts database 62 using text mining tools 72 may include both syntactic analysis as well as semantic analysis.  Thus, linguistic rules 76 may be provided for performing both syntactic analysis and semantic analysis. Paragraph Number [0032] teaches purchasing data sources 12 may be operable to store, or otherwise have access to, various source data 20 regarding any number of historical procurement events and/or business entities. Paragraph Number [0034] teaches source data 20 may include information from purchase orders (such as information regarding suppliers, products, prices, refunds, rebates, margins, and dates, for example), invoices, general ledger account information (such as 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 13.
As per claims 3 and 9, the combination of Hunt, Eden, Cheng, and Kasravi teaches each of the claim limitations of claims 13 and 14 respectively.
Hunt teaches gathering information relating to multiple party ventures and performs analytic and simulation functions on that information, but does not teach using natural language processing to analyze prior contracts for important information such as value of a contract which is taught by the following citations from Kasravi:
wherein the predictive venture outcome analyzer module is used to intelligently determine the valuation and maximum liability of at least one existing contract or contract portfolio (Paragraph Number [0030] teaches system 10 is operable to extract otherwise hidden value from both existing, as well as new, businesses.  For example, system 10 may be operable to supply decision-makers with inferences and information that is otherwise hidden, enabling such decision-makers to make better procurement decisions based on a large collection of information. Paragraph Number [0060] teaches contracts applications 90 may also be operable to identify business opportunities associated with a procurement process.  In particular embodiments, contracts applications 90 may be operable to analyze particular procurement data 22 with respect to particular extracted information 74 to determine whether a business opportunity is available. 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 13.
As per claims 4 and 10, the combination of Hunt, Eden, Cheng, and Kasravi teaches each of the claim limitations of claims 13 and 14 respectively.
Hunt teaches predictive planning and optimization solutions in regard to a plurality of business criteria (see Paragraph Number [0123] of Hunt) but does not explicitly teach optimizing in relation to a portfolio of contracts which is taught by the following citations from Kasravi:
wherein the predictive venture outcome analyzer module is used to optimize at least one contract in a portfolio of contracts between corporation parties in at least one multi-corporation venture plan using existing contract instruments as input (Paragraph Number [0116] teaches data analysis module 206 may be operable to identify business opportunities associated with a procurement process, such as opportunities to reduce spending, or increase rebates, discounts or refunds, for example.  In particular embodiments, data analysis module 206 may be operable to compare, contrast, or otherwise analyze particular procurement data 22 to determine whether a business 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 5 and 11, the combination of Hunt, Eden, Cheng, and Kasravi teaches each of the claim limitations of claims 13 and 14 respectively.
Hunt teaches predictive planning and optimization solutions in regard to a plurality of business criteria (see Paragraph Number [0123] of Hunt) but does not explicitly teach optimizing in relation to a portfolio of contracts which is taught by the following citations from Kasravi:
wherein the predictive venture outcome analyzer module is used to optimize at least one contract between corporation parties in at least one multi-corporation venture plan using existing an existing contract instrument as input. (Paragraph Number [0145] teaches procurement data warehouse 14 may also be operable to receive contracts management output 102 generated by contracts management component 30. As discussed above, contracts management output 102 may include information 74 automatically extracted from various electronic contracts 60 (see FIG. 2 for reference).  In this manner, compliance management component 34 may use particular output of contracts management component 30 as an input for performing analyses and/or generating outputs associated with compliance management component 34. Paragraph Number [0147] teaches compliance rules database 302 is operable to store a set of compliance rules, or business compliance rules, 310 that specify specific attributes and values of procurement events that must be achieved in order for a particular procurement event to be considered compliant).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.

Response to Argument
Applicants arguments filed 4/12/2021 have been fully considered but they are not fully persuasive.
Applicant argues that the claims are directed towards eligible subject matter. (See Applicant’s Remarks, 4/12/2021, pgs. 7-24). Examiner agrees with Applicant’s analysis found in the remarks, particularly Applicant’s Remarks pgs. 11-14. Accordingly, Examiner agrees with the Applicant that the claims recite eligible claim language under 35 USC 101. As such, the 35 USC 101 rejection has been withdrawn.
Applicant argues that the previously cited references do not teach the amended claim limitations recited in the independent claims. (See Applicant’s Remarks, 4/12/2021, pgs. 25-26). Examiner notes that these arguments are moot in light of the new grounds of rejection presented above which now utilizes new portions of the Hunt reference. Examiner notes that these new citations and references have been applied in response to Applicant’s new independent claims. In response to Applicant’s assertions, Examiner directs Applicant to review these citations which are presented above in the revised 35 USC 103 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/M. H. D./
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624